Exhibit 21 LIST OF SUBSIDIARIES The following is a list of all subsidiaries of Trustmark as of December 31, 2011, and the jurisdiction in which each was organized.Each subsidiary does business under its own name. Name Jurisdiction Where Organized Trustmark National Bank United States F. S. Corporation Mississippi First Building Corporation Mississippi Somerville Bank & Trust Company Tennessee Trustmark Preferred Capital Trust I Delaware Trustmark Securities, Inc. (1) Mississippi Fisher Brown Bottrell Insurance, Inc. (1) Mississippi Trustmark Investment Advisors, Inc. (1) Mississippi (1)Subsidiary of Trustmark National Bank.
